DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application is a division of application 16/100365, filed on 8/10/2018, which claims priority from US provisional application 62/584995, filed on 11/23/2017.   

Claim Objections
Claims 5, 7, 14, and 16 are objected to because of the following informalities:
Claim 5, line 3, “fill width” should be changed to --full width-- to correct spelling.
Claim 7, line 3, “the characteristics the transmitted light” should be changed to --the characteristics of the transmitted light-- to include the missing word “of.”
Claim 14, line 3, “fill width” should be changed to --full width-- to correct spelling.
Claim 16, line 3, “the characteristics the reflected light” should be changed to --the characteristics of the reflected light-- to include the missing word “of.”


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al. (“Overlay Alignment Using Two Photonic Crystals,” Peng hereinafter; document included with this Office Action).
Regarding claim 1, Peng discloses an overlay-shift measurement system (Figs. 1-6, abstract, Introduction, Experiments and discussions), comprising: 
an optical device configured to provide an input light to a metrology target of a semiconductor structure (Figs. 1, 2, 4-6, Theory, pages 3-6 of the document attached to the Office Action, Experiments and discussions, pages 6-8 of the document attached to the Office Action, a light beam is incident to the overlaid photonic crystals PhCs); 
a first light detection device configured to receive a transmitted light from the metrology target when the input light penetrates the metrology target (Figs. 4-6, Experiments and discussions, pages 6-8, the light transmitted through the PhCs is collected and sent to an optical spectrum analyzer); and 
a processor configured to determine whether overlay-shift between a plurality of first photonic crystals and a plurality of second photonic crystals in the metrology target 
Regarding claim 3, Peng discloses wherein the metrology target comprises a first pattern formed by the first photonic crystals with a first pitch, and a second pattern formed by the second photonic crystals with a second pitch, wherein the first light detection device is configured to receive the transmitted light from the first and second patterns when the input light penetrates the first and second patterns (Figs. 2, 4, 5, Experiments and discussions, pages 6-8, the PhCs have the same structure, including a pitch between structures. The spectrum analyzer receives the light transmitted through the PhCs).
Regarding claim 4, Peng discloses wherein the first and second photonic crystals have the same sectional shape, and the first pitch is equal to the second pitch (Figs. 2, 4, 5, Experiments and discussions, pages 6-8, the PhCs have the same structure, including a pitch between structures).
Regarding claim 5, Peng discloses wherein the characteristics of the transmitted light comprise information regarding center wavelength shift, scattering wavelength count, scatter angle, center wavelength intensity, fill width at half maximum or photonic band gap (Figs. 4-6, Experiments and discussions, pages 6-8, the spectrum analyzer obtains the spectrum of the light transmitted through the PhCs, and the transmission spectrum having multiple minima indicates a tilt between the PhCs, whereas a shift in the minimum of the transmission spectrum indicates a yaw angle misalignment between the PhCs).
Regarding claim 8, Peng discloses wherein the first photonic crystals are separated from the second photonic crystals (Figs. 2, 4-6, Theory, page 5, Experiments and discussions, pages 6-8, a gap is present between the photonic crystals PhCs).


Claims 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bevis (US Patent No. 7,940,386).
Regarding claim 10, Bevis discloses an overlay-shift measurement system (Figs. 1, 5, and 6), comprising: 
an optical device configured to provide an input light to a metrology target of a semiconductor structure (Figs. 1 and 6, col. 3, lines 35-61, scatterometry tool 100 includes an illumination source 101 to provide illumination beam 102 to scatterometry target 111t); 
a first light detection device configured to receive a reflected light from the metrology target when the input light illuminates the metrology target (Figs. 1 and 6, col. 3, lines 35-61, the light detection apparatus 113 receives light reflected from scatterometry target 111t); and 
a processor configured to determine whether overlay-shift between a plurality of first photonic crystals and a plurality of second photonic crystals in the metrology target is present according to characteristics of the reflected light (Figs. 1, 5, and 6, col. 3, lines 35-61, col. 9, lines 12-44, col. 10, lines 10-55, a processor 115 obtains information on the overlay shift between the upper portion 511 of the target 510 and the lower portion 512 of the target 510 of photonic crystals), 
wherein the first and second photonic crystals have two heights on the semiconductor structure (Figs. 1, 5, and 6, col. 3, lines 35-61, col. 9, lines 12-44, col. 10, lines 10-55, the target 510 is formed from upper portion 511 in an upper layer of the substrate and lower portion 512 formed on a lower layer of the substrate).
Regarding claim 12, Bevis discloses wherein the metrology target comprises a first pattern formed by the first photonic crystals with a first pitch, and a second pattern formed by the second photonic crystals with a second pitch, wherein the first light detection device is configured to receive the reflected light from the first and second patterns when the input light illuminates the first and second patterns (Figs. 1, 5, 6, col. 3, lines 35-61, col. 9, lines 17-44, col. 10, lines 10-55, col. 13, lines 28-32, the target is formed with upper portion 510 and lower portion 512 having a constant pitch between the metrology features. The light detection apparatus 113 receives light reflected from scatterometry target).
Regarding claim 13, Bevis discloses wherein the first and second photonic crystals have the same sectional shape, and the first pitch is equal to the second pitch (Fig. 5, col. 5, lines 24-30, col. 9, lines 17-44, col. 10, lines 10-55, the photonic crystal target is formed with upper portion 510 and lower portion 512 having a constant pitch between the uniform metrology features). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peng as applied to claim 1 above, and further in view of Ryan et al. (US PGPub 2006/0244969, Ryan hereinafter).
Regarding claim 6, Peng does not appear to explicitly describe wherein the processor is configured to obtain a critical dimension of the semiconductor structure according to the characteristics of the transmitted light.
Ryan discloses wherein the processor is configured to obtain a critical dimension of the semiconductor structure according to the characteristics of the transmitted light (Figs. 1, 3-4, 10, paras. [0034], [0039], [0082], [0088]-[0089], [0093]-[0094], the critical dimension is measured from the intensity distribution resulting from the photonic crystal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the processor is configured to obtain a critical dimension of the semiconductor structure according to the characteristics of the transmitted light as taught by Ryan in the overlay-shift measurement system as taught by Peng since including wherein the processor is configured to obtain a critical dimension of the semiconductor structure according to the characteristics of the transmitted light is commonly used to improve the usefulness and capability of the overlay-shift measurement system by enabling measurement of multiple parameters of the formed microstructures in a semiconductor manufacturing (para. [0034]). 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bevis as applied to claim 10 above, and further in view of Ryan et al. (US PGPub 2006/0244969, Ryan hereinafter).
Regarding claim 14, Bevis does not appear to explicitly describe wherein the characteristics of the reflected light comprise information regarding center wavelength shift, scattering wavelength count, scatter angle, center wavelength intensity, full width at half maximum or photonic band gap.
Ryan discloses wherein the characteristics of the reflected light comprise information regarding center wavelength shift, scattering wavelength count, scatter angle, center wavelength intensity, fill width at half maximum or photonic band gap (Figs. 1-4, paras. [0034], [0040], [0045], [0047], [0049], [0054]-[0055], [0068], [0076], [0082]-[0084], the scatterometer 10 includes a detector that receives the intensity distribution scattered by the workpiece W having photonic crystal structures, and the intensity and wavelength of the scattered radiation is used to determine parameters of the photonic crystals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the characteristics of the reflected light comprise information regarding center wavelength shift, scattering wavelength count, scatter angle, center wavelength intensity, full width at half maximum or photonic band gap as taught by Ryan in the overlay-shift measurement system as taught by Bevis since including wherein the characteristics of the reflected light comprise information regarding center wavelength shift, scattering wavelength count, scatter angle, center wavelength intensity, full width at half maximum or photonic band gap is commonly used to enable accurate measurement of multiple parameters of the formed microstructures in a semiconductor manufacturing (para. [0034]).
Regarding claim 15, Bevis does not appear to explicitly describe wherein the processor is configured to obtain a critical dimension of the semiconductor structure according to the characteristics of the reflected light.
Ryan discloses wherein the processor is configured to obtain a critical dimension of the semiconductor structure according to the characteristics of the reflected light (Figs. 1, 3-4, 10, paras. [0034], [0082], [0088]-[0089], [0093]-[0094], the critical dimension is measured from the intensity distribution resulting from the photonic crystal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the processor is configured to obtain a critical dimension of the semiconductor structure according to the characteristics of the reflected light as taught by Ryan in the overlay-shift measurement system as taught by Bevis since including wherein the processor is configured to obtain a critical dimension of the semiconductor structure according to the characteristics of the reflected light is commonly used to improve the usefulness and capability of the overlay-shift measurement system by enabling measurement of multiple parameters of the formed microstructures in a semiconductor manufacturing (para. [0034]). 

Allowable Subject Matter
Claims 2, 7, 9, 11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 2, the prior art of record, either alone or in combination, fails to teach or render obvious further comprising a second light detection device configured to receive a reflected light from the metrology target when the input light illuminates the metrology target, wherein the processor is configured to determine whether the overlay-shift is present according to the characteristics of both the transmitted light and the reflected light. These limitations in combination with the other limitations of the parent claim would render claim 2 non-obvious over the prior art of record if rewritten.
	Regarding claim 7, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the processor is configured to obtain depth-of-focus of the semiconductor structure according to the characteristics of the transmitted light. This limitation in combination with the other limitations of the parent claim would render claim 7 non-obvious over the prior art of record if rewritten.
	Regarding claim 9, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the first and the second photonic crystals have the same height on the semiconductor structure. This limitation in combination with the other limitations of the parent claim would render claim 9 non-obvious over the prior art of record if rewritten.
Regarding claim 11, the prior art of record, either alone or in combination, fails to teach or render obvious further comprising a second light detection device configured to receive a transmitted light from the metrology target when the input light penetrates the metrology target, wherein the processor is configured to determine whether the overlay-shift is present according to the characteristics of both the transmitted light and the reflected light. These limitations in combination with the other limitations of the parent claim would render claim 11 non-obvious over the prior art of record if rewritten.
	Regarding claim 16, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the processor is configured to obtain depth-of-focus of the semiconductor structure according to the characteristics of the reflected light. This limitation in combination with the other limitations of the parent claim would render claim 16 non-obvious over the prior art of record if rewritten.

Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 17, the prior art of record, either alone or in combination, fails to teach or render obvious a first light detection device configured to receive a transmitted light from the metrology target when the input light penetrates the metrology target, a second light detection device configured to receive a reflected light from the metrology target when the input light illuminates the metrology target; and a processor configured to determine whether overlay-shift between a plurality of first photonic crystals and a plurality of second photonic crystals in the metrology target is present according to characteristics of the transmitted light and the reflected light, wherein the first photonic crystals and the second photonic crystals are formed by different materials. These limitations in combination with the other limitations of claim 17 render the claim non-obvious over the prior art of record.
Peng discloses a first light detection device configured to receive a transmitted light from the metrology target when the input light penetrates the metrology target (Figs. 4-6, Experiments and discussions, pages 6-8, the light transmitted through the PhCs is collected and sent to an optical spectrum analyzer); and a processor configured to determine whether overlay-shift between a plurality of first photonic crystals and a plurality of second photonic crystals in the metrology target is present according to characteristics of the transmitted light (Figs. 4-6, Introduction, page 3, Experiments and discussions, pages 6-8, the analyzed transmission spectra of the PhCs by a necessary processor indicates the translation and rotation alignment of the PhCs, and thus the overlay alignment), but Peng does not teach and would not have rendered obvious a second light detection device configured to receive a reflected light from the metrology target when the input light illuminates the metrology target and the processor configured to determine whether overlay-shift between the plurality of first photonic crystals and the plurality of second photonic crystals in the metrology target is present according to characteristics of the transmitted light and the reflected light. Further, Peng does not teach wherein the first photonic crystals and the second photonic crystals are formed by different materials.
Bevis discloses a first light detection device configured to receive a reflected light from the metrology target when the input light illuminates the metrology target (Figs. 1 and 6, col. 3, lines 35-61, the light detection apparatus 113 receives light reflected from scatterometry target 111t); and a processor configured to determine whether overlay-shift between a plurality of first photonic crystals and a plurality of second photonic crystals in the metrology target is present according to characteristics of the reflected light (Figs. 1, 5, and 6, col. 3, lines 35-61, col. 9, lines 12-44, col. 10, lines 10-55, a processor 115 obtains information on the overlay shift between the upper portion 511 of the target 510 and the lower portion 512 of the target 510 of photonic crystals). Bevis does not teach or render obvious a first light detection device configured to receive a transmitted light from the metrology target when the input light penetrates the metrology target and wherein the processor configured to determine whether overlay-shift between the plurality of first photonic crystals and the plurality of second photonic crystals in the metrology target is present according to characteristics of the transmitted light and the reflected light. Bevis also does not describe wherein the first photonic crystals and the second photonic crystals are formed by different materials.
Ushito et al. (JP 2006-343407) discloses determining alignment between layers using alignment marks detected by a first imaging device that detects transmission through the alignment mark (Fig. 1, page 4, lines 12-33, light 2 from light source 1 is transmitted through alignment pattern 10 to spectroscope/detector 7) and by a second imaging device that detects transmission through the alignment mark (Fig. 1, page 4, lines 12-33, light 4 is emitted by light source 3 and transmitted through alignment pattern 10 to imaging device 9), but Ushito does not teach or suggest wherein the alignment mark pattern is formed from first and second photonic crystals (page 4, last paragraph, the alignment pattern is separate from the basic pattern of the photonic crystal), wherein a light detection device is configured to receive a reflected light from the metrology target, and wherein the first photonic crystals and the second photonic crystals are formed by different materials. Thus, Ushito does not teach or render obvious a processor configured to determine whether overlay-shift between a plurality of first photonic crystals and a plurality of second photonic crystals in the metrology target is present according to characteristics of the transmitted light and the reflected light. 
Although Ryan discloses a scatterometer that detects scattered light reflected from the substrate having photonic crystals (Figs. 1-4, paras. [0040], [0045], [0047], [0049], [0054]-[0055], [0068], [0076], [0082]-[0084], the scatterometer 10 includes a detector that receives the intensity distribution scattered by the workpiece W having photonic crystal structures) and discloses a separate embodiment in which light transmitted through the workpiece having photonic crystals is detected (para. [0039]), Ryan does not describe or render obvious a processor configured to determine whether overlay-shift between a plurality of first photonic crystals and a plurality of second photonic crystals in the metrology target is present according to characteristics of the transmitted light and the reflected light. Ryan further does not describe wherein the first photonic crystals and the second photonic crystals are formed by different materials. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882